DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 17 are pending in the instant application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 14, drawn towards a process for the manufacture of a compound of formula IX, classified in CPC class C07D498/04.
II. Claim 15, drawn towards a compound of formula VI, classified in CPC class C07D211/78.
III. Claim 16, drawn towards a compound of formula V, classified in CPC class C07C229/24.
IV. Claim 17, drawn towards a compound of formula IIb, classified in CPC class C07C229/08.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II; I and III; and I and IV are related as products (Inventions II, III or IV) and process of use (Invention I). The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, WIPO Publication 2004112786 A2 (Sanchez), as disclosed in the information disclosure see, page 3, lines 28-32) the method of preparing the compound, gaboxadol (formula IX), comprising using another materially different product.
	Inventions II and III; III and IV; and II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of the inventions II (formula VI), III (formula V) and IV (formula IIb) as claimed have a completely different mode of operation. The starting compound of formula IIb (Invention IV) is used to prepare the compound of formula V (Invention III); which is further used to prepare the compound of formula IV (Invention II). Therefore, the inventions as claimed are not capable of use together; do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under various CPC class C07D498/04, would require completely different scope of search and examination than the scope of Inventions II, III, and IV, classified under CPC class C07D211/78; C07C229/24; and C07C229/08 respectively. Search for one of the inventions would not overlap or encompass the scope of the other inventions. For example, search for a process for the manufacture of a compound of formula IX would not encompass the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election/Restriction
During a telephone conversation with Applicant’s representative, David Cauble, on November 10, 2021, a provisional election was made to prosecute the invention of Group I (claims 1 – 14), drawn towards a process for the manufacture of a compound of formula IX. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 – 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.
Search: Search was performed for the full scope of the instant claims 1 – 14. A prior art: Rong et al., Chin J Med Chem. 2007; 17(3): 166-169, was found that would anticipate the instant claims 1 and 12 – 14.
	On December 8, 2021, Applicant was informed regarding the prior art rejection and notified that the instant claims would be allowable if the instant independent claim 1 is amended to incorporate the limitations as recited in the instant claim 2. Applicant was also informed that the instant claims 15 – 17, drawn towards the compounds of formulae VI, V, and IIb, are not eligible to be rejoined.
	Applicant confirmed the issues and filed supplemental claim amendments dated December 10, 2021 to incorporate the limitations of claim 2 into the independent claim 1; and cancel claims 2 and 15 – 17. 

Information Disclosure Statement
The information disclosure statements filed on February 5, 2021 have been considered by the Examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the publication: Rong et al., Chin J Med Chem. 2007; 17(3): 166-169 (Rong), as disclosed in the information disclosure statement filed on February 5, 2021. Rong teaches (see, page 167, Figure 1) a process for manufacturing the compound 1 (compound of instant formula IX), wherein said compound is produced from intermediate compounds 5 (compound of instant formula VI), 6 (compound of instant formula VII) and 7 (compound of instant formula VIII). However, Rong does not explicitly teach or provide sufficient guidance wherein, the compound of formula VI is manufactured by reacting a compound of formula V with sodium methoxide in methanol or sodium ethoxide in ethanol, as recited in the instant claim 1. Therefore, the instant claims 1 and 3 – 14 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3 – 14 are now allowed.
Claims 2 and 15 – 17 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626